Case 2:20-cv-10216-ODW-E Document 75 Filed 07/20/21 Page 1 of 16 Page ID #:374



   1
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9         CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
  10
  11   GE Celma Ltda.,                               Case No. 2:20-cv-10216-ODW-Ex
       a Brazilian limited liability company,
  12                                                 STIPULATED PROTECTIVE
                          Plaintiff,                 ORDER
  13
       vs.
  14
       Westmont Industries, a California
  15   company; Westmont Industries LLC, a
       California limited liability company;
  16   Westmont Industries Successor Inc., a
       California corporation; and Advanced
  17   Ground Systems Engineering LLC, a
       California limited liability company,
  18                       Defendants.
  19   AND RELATED CROSS-ACTIONS

  20
  21         1.    A.     PURPOSES AND LIMITATIONS
  22         Discovery in this action is likely to involve production of confidential,
  23 proprietary, or private information for which special protection from public disclosure
  24 and from use for any purpose other than prosecuting this litigation may be warranted.
  25 Accordingly, the parties hereby stipulate to and petition the Court to enter the
  26 following Stipulated Protective Order. The parties acknowledge that this Order does
  27 not confer blanket protections on all disclosures or responses to discovery and that the
  28 protection it affords from public disclosure and use extends only to the limited

                                                 1
Case 2:20-cv-10216-ODW-E Document 75 Filed 07/20/21 Page 2 of 16 Page ID #:375



   1 information or items that are entitled to confidential treatment under the applicable
   2 legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
   3 that this Stipulated Protective Order does not entitle them to file confidential
   4 information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
   5 followed and the standards that will be applied when a party seeks permission from
   6 the court to file material under seal.
   7         B.     GOOD CAUSE STATEMENT
   8         This action is likely to involve trade secrets, customer and pricing lists and other
   9 valuable research, development, commercial, financial, technical and/or proprietary
  10 information for which special protection from public disclosure and from use for any
  11 purpose other than prosecution of this action is warranted. Such confidential and
  12 proprietary materials and information consist of, among other things, proprietary
  13 designs, drawings, schematics, specifications, components, bills of material,
  14 commercial sales documentation, and/or manufacturing documentation for the
  15 material handling product(s), including the jackscrew part, identified in the First
  16 Amended Complaint and other pleadings in this lawsuit. Such materials may also
  17 include confidential business or financial information, information regarding
  18 confidential business practices, or other confidential research, development, or
  19 commercial information (including information implicating privacy rights of third
  20 parties), information otherwise generally unavailable to the public, or which may be
  21 privileged or otherwise protected from disclosure under state or federal statutes, court
  22 rules, case decisions, or common law. Accordingly, to expedite the flow of
  23 information, to facilitate the prompt resolution of disputes over confidentiality of
  24 discovery materials, to adequately protect information the parties are entitled to keep
  25 confidential, to ensure that the parties are permitted reasonable necessary uses of such
  26 material in preparation for and in the conduct of trial, to address their handling at the
  27 end of the litigation, and serve the ends of justice, a protective order for such
  28 information is justified in this matter. It is the intent of the parties that information

                                                  2
Case 2:20-cv-10216-ODW-E Document 75 Filed 07/20/21 Page 3 of 16 Page ID #:376



   1 will not be designated as confidential for tactical reasons and that nothing be so
   2 designated without a good faith belief that it has been maintained in a confidential,
   3 non-public manner, and there is good cause why it should not be part of the public
   4 record of this case.
   5
   6 2.      DEFINITIONS
   7         2.1   Action: This pending federal lawsuit.
   8         2.2   Challenging Party: a Party or Non-Party that challenges the designation
   9 of information or items under this Order.
  10         2.3   “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” Information or
  11 Items: information (regardless of how it is generated, stored or maintained) or tangible
  12 things that qualify for protection under Federal Rule of Civil Procedure 26(c), and as
  13 specified above in the Good Cause Statement.
  14         2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
  15 support staff).
  16         2.5   Designating Party: a Party or Non-Party that designates information or
  17 items that it produces in disclosures or in responses to discovery as
  18 “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”
  19         2.6   Disclosure or Discovery Material: all items or information, regardless of
  20 the medium or manner in which it is generated, stored, or maintained (including,
  21 among other things, testimony, transcripts, and tangible things), that are produced or
  22 generated in disclosures or responses to discovery in this matter.
  23         2.7   Expert: a person with specialized knowledge or experience in a matter
  24 pertinent to the litigation who has been retained by a Party or its counsel to serve as
  25 an expert witness or as a consultant in this Action.
  26         2.8   House Counsel: attorneys who are employees of a party to this Action.
  27 House Counsel does not include Outside Counsel of Record or any other outside
  28 counsel.

                                                 3
Case 2:20-cv-10216-ODW-E Document 75 Filed 07/20/21 Page 4 of 16 Page ID #:377



   1         2.9   Non-Party: any natural person, partnership, corporation, association, or
   2 other legal entity not named as a Party to this action.
   3         2.10 Outside Counsel of Record: attorneys who are not employees of a party
   4 to this Action but are retained to represent or advise a party to this Action and have
   5 appeared in this Action on behalf of that party or are affiliated with a law firm which
   6 has appeared on behalf of that party, and includes support staff.
   7         2.11 Party: any party to this Action, including all of its officers, directors,
   8 employees, consultants, retained experts, and Outside Counsel of Record (and their
   9 support staffs).
  10         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  11 Discovery Material in this Action.
  12         2.13 Professional Vendors: persons or entities that provide litigation support
  13 services (e.g., photocopying, videotaping, translating, preparing exhibits or
  14 demonstrations, and organizing, storing, or retrieving data in any form or medium)
  15 and their employees and subcontractors.
  16         2.14 Protected Material: any Disclosure or Discovery Material that is
  17 designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”
  18         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
  19 from a Producing Party.
  20
  21 3.      SCOPE
  22         The protections conferred by this Stipulation and Order cover not only
  23 Protected Material (as defined above), but also (1) any information copied or extracted
  24 from Protected Material; (2) all copies, excerpts, summaries, or compilations of
  25 Protected Material; and (3) any testimony, conversations, or presentations by Parties
  26 or their Counsel that might reveal Protected Material.
  27         Any use of Protected Material at trial shall be governed by the orders of the trial
  28 judge. This Order does not govern the use of Protected Material at trial.

                                                  4
Case 2:20-cv-10216-ODW-E Document 75 Filed 07/20/21 Page 5 of 16 Page ID #:378



   1 4.      DURATION
   2         Even after final disposition of this litigation, the confidentiality obligations
   3 imposed by this Order shall remain in effect until a Designating Party agrees otherwise
   4 in writing or a court order otherwise directs. Final disposition shall be deemed to be
   5 the later of (1) dismissal of all claims and defenses in this Action, with or without
   6 prejudice; and (2) final judgment herein after the completion and exhaustion of all
   7 appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
   8 for filing any motions or applications for extension of time pursuant to applicable law.
   9
  10 5.      DESIGNATING PROTECTED MATERIAL
  11         5.1     Exercise of Restraint and Care in Designating Material for Protection.
  12         Each Party or Non-Party that designates information or items for protection
  13 under this Order must take care to limit any such designation to specific material that
  14 qualifies under the appropriate standards. The Designating Party must designate for
  15 protection only those parts of material, documents, items, or oral or written
  16 communications that qualify so that other portions of the material, documents, items,
  17 or communications for which protection is not warranted are not swept unjustifiably
  18 within the ambit of this Order.
  19         Mass, indiscriminate, or routinized designations are prohibited. Designations
  20 that are shown to be clearly unjustified or that have been made for an improper
  21 purpose (e.g., to unnecessarily encumber the case development process or to impose
  22 unnecessary expenses and burdens on other parties) may expose the Designating Party
  23 to sanctions.
  24         If it comes to a Designating Party’s attention that information or items that it
  25 designated for protection do not qualify for protection, that Designating Party must
  26 promptly notify all other Parties that it is withdrawing the inapplicable designation.
  27         5.2     Manner and Timing of Designations. Except as otherwise provided in
  28 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise


                                                  5
Case 2:20-cv-10216-ODW-E Document 75 Filed 07/20/21 Page 6 of 16 Page ID #:379



   1 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   2 under this Order must be clearly so designated before the material is disclosed or
   3 produced.
   4         Designation in conformity with this Order requires:
   5                (a) for information in documentary form (e.g., paper or electronic
   6 documents, but excluding transcripts of depositions or other pretrial or trial
   7 proceedings), that the Producing Party affix at a minimum, the legend
   8 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) or “ATTORNEYS’
   9 EYES ONLY” (hereinafter “ATTORNEYS’ EYES ONLY legend”), to each page that
  10 contains protected material. If only a portion or portions of the material on a page
  11 qualifies for protection, the Producing Party also must clearly identify the protected
  12 portion(s) (e.g., by making appropriate markings in the margins).
  13                A Party or Non-Party that makes original documents available for
  14 inspection need not designate them for protection until after the inspecting Party has
  15 indicated which documents it would like copied and produced. During the inspection
  16 and before the designation, all of the material made available for inspection shall be
  17 deemed “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.” After the inspecting
  18 Party has identified the documents it wants copied and produced, the Producing Party
  19 must determine which documents, or portions thereof, qualify for protection under
  20 this Order. Then, before producing the specified documents, the Producing Party must
  21 affix the “CONFIDENTIAL legend” or “ATTORNEYS’ EYES ONLY” legend to
  22 each page that contains Protected Material. If only a portion or portions of the material
  23 on a page qualifies for protection, the Producing Party also must clearly identify the
  24 protected portion(s) (e.g., by making appropriate markings in the margins).
  25                (b)   for testimony given in depositions that the Designating Party
  26 identify the Disclosure or Discovery Material on the record, before the close of the
  27 deposition all protected testimony.
  28                (c)   for information produced in some form other than documentary


                                                 6
Case 2:20-cv-10216-ODW-E Document 75 Filed 07/20/21 Page 7 of 16 Page ID #:380



   1 and for any other tangible items, that the Producing Party affix in a prominent place
   2 on the exterior of the container or containers in which the information is stored the
   3 legend “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.” If only a portion or
   4 portions of the information warrants protection, the Producing Party, to the extent
   5 practicable, shall identify the protected portion(s).
   6         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
   7 failure to designate qualified information or items does not, standing alone, waive the
   8 Designating Party’s right to secure protection under this Order for such material. Upon
   9 timely correction of a designation, the Receiving Party must make reasonable efforts
  10 to assure that the material is treated in accordance with the provisions of this Order.
  11
  12 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
  13         6.1   Timing of Challenges. Any Party or Non-Party may challenge a
  14 designation of confidentiality at any time that is consistent with the Court’s
  15 Scheduling Order.
  16         6.2   Meet and Confer. The Challenging Party shall initiate the dispute
  17 resolution process under Local Rule 37.1 et seq. or follow the procedures for informal,
  18 telephonic discovery hearings on the Court's website.
  19         6.3   The burden of persuasion in any such challenge proceeding shall be on
  20 the Designating Party. Frivolous challenges, and those made for an improper purpose
  21 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
  22 expose the Challenging Party to sanctions. Unless the Designating Party has waived
  23 or withdrawn the confidentiality designation, all parties shall continue to afford the
  24 material in question the level of protection to which it is entitled under the Producing
  25 Party’s designation until the Court rules on the challenge.
  26
  27 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
  28         7.1   Basic Principles. A Receiving Party may use Protected Material that is


                                                 7
Case 2:20-cv-10216-ODW-E Document 75 Filed 07/20/21 Page 8 of 16 Page ID #:381



   1 disclosed or produced by another Party or by a Non-Party in connection with this
   2 Action only for prosecuting, defending, or attempting to settle this Action. Such
   3 Protected Material may be disclosed only to the categories of persons and under the
   4 conditions described in this Order. When the Action has been terminated, a Receiving
   5 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
   6         Protected Material must be stored and maintained by a Receiving Party at a
   7 location and in a secure manner that ensures that access is limited to the persons
   8 authorized under this Order.
   9         7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
  10 otherwise ordered by the court or permitted in writing by the Designating Party, a
  11 Receiving     Party     may     disclose    any      information   or   item   designated
  12 “CONFIDENTIAL” only to:
  13               (a)     the Receiving Party’s Outside Counsel of Record in this Action, as
  14 well as employees of said Outside Counsel of Record to whom it is reasonably
  15 necessary to disclose the information for this Action;
  16               (b)     the officers, directors, and employees (including House Counsel)
  17 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
  18               (c)     Experts (as defined in this Order) of the Receiving Party to whom
  19 disclosure is reasonably necessary for this Action and who have signed the
  20 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  21               (d)     the court and its personnel;
  22               (e)     court reporters and their staff;
  23               (f)     professional jury or trial consultants, mock jurors, and
  24 Professional Vendors to whom disclosure is reasonably necessary for this Action and
  25 who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  26               (g)     the author or recipient of a document containing the information
  27 or a custodian or other person who otherwise possessed or knew the information;
  28               (h)     during their depositions, witnesses ,and attorneys for witnesses, in


                                                   8
Case 2:20-cv-10216-ODW-E Document 75 Filed 07/20/21 Page 9 of 16 Page ID #:382



   1 the Action to whom disclosure is reasonably necessary provided: (1) the deposing
   2 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
   3 will not be permitted to keep any confidential information unless they sign the
   4 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
   5 by the Designating Party or ordered by the court. Pages of transcribed deposition
   6 testimony or exhibits to depositions that reveal Protected Material may be separately
   7 bound by the court reporter and may not be disclosed to anyone except as permitted
   8 under this Stipulated Protective Order; and
   9               (i)    any mediator or settlement officer, and their supporting personnel,
  10 mutually agreed upon by any of the parties engaged in settlement discussions.
  11         7.3 Disclosure of “ATTORNEYS’ EYES ONLY” Information or Items.
  12 Unless otherwise ordered by the court or permitted in writing by the Designating
  13 Party, a Receiving Party may disclose any information or item designated
  14 “ATTORNEYS’ EYES ONLY” only to:
  15         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
  16 employees of said Outside Counsel of Record to whom it is reasonably necessary to
  17 disclose the information for this Action;
  18         (b) the court and its personnel; and
  19         (c) the author or recipient of a document containing the information or a
  20 custodian or other person who otherwise possessed or knew the information.
  21
  22 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
  23 OTHER LITIGATION
  24         If a Party is served with a subpoena or a court order issued in other litigation
  25 that compels disclosure of any information or items designated in this Action as
  26 “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY,” that Party must:
  27               (a)    promptly notify in writing the Designating Party. Such notification
  28 shall include a copy of the subpoena or court order;


                                                    9
Case 2:20-cv-10216-ODW-E Document 75 Filed 07/20/21 Page 10 of 16 Page ID #:383



   1               (b)    promptly notify in writing the party who caused the subpoena or
   2 order to issue in the other litigation that some or all of the material covered by the
   3 subpoena or order is subject to this Protective Order. Such notification shall include a
   4 copy of this Stipulated Protective Order; and
   5               (c)    cooperate with respect to all reasonable procedures sought to be
   6 pursued by the Designating Party whose Protected Material may be affected.
   7         If the Designating Party timely seeks a protective order, the Party served with
   8 the subpoena or court order shall not produce any information designated in this action
   9 as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” before a determination by
  10 the court from which the subpoena or order issued, unless the Party has obtained the
  11 Designating Party’s permission. The Designating Party shall bear the burden and
  12 expense of seeking protection in that court of its confidential material and nothing in
  13 these provisions should be construed as authorizing or encouraging a Receiving Party
  14 in this Action to disobey a lawful directive from another court.
  15
  16 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
  17 IN THIS LITIGATION
  18               (a)    The terms of this Order are applicable to information produced by
  19 a Non-Party in this Action and designated as “CONFIDENTIAL” or “ATTORNEYS’
  20 EYES ONLY.” Such information produced by Non-Parties in connection with this
  21 litigation is protected by the remedies and relief provided by this Order. Nothing in
  22 these provisions should be construed as prohibiting a Non-Party from seeking
  23 additional protections.
  24               (b)    In the event that a Party is required, by a valid discovery request,
  25 to produce a Non-Party’s confidential information in its possession, and the Party is
  26 subject to an agreement with the Non-Party not to produce the Non-Party’s
  27 confidential information, then the Party shall:
  28                      (1)   promptly notify in writing the Requesting Party and the


                                                10
Case 2:20-cv-10216-ODW-E Document 75 Filed 07/20/21 Page 11 of 16 Page ID #:384



   1 Non-Party that some or all of the information requested is subject to a confidentiality
   2 agreement with a Non-Party;
   3                      (2)   promptly provide the Non-Party with a copy of the
   4 Stipulated Protective Order in this Action, the relevant discovery request(s), and a
   5 reasonably specific description of the information requested; and
   6                      (3)   make the information requested available for inspection by
   7 the Non-Party, if requested.
   8               (c)    If the Non-Party fails to seek a protective order from this court
   9 within 14 days of receiving the notice and accompanying information, the Receiving
  10 Party may produce the Non-Party’s confidential information responsive to the
  11 discovery request. If the Non-Party timely seeks a protective order, the Receiving
  12 Party shall not produce any information in its possession or control that is subject to
  13 the confidentiality agreement with the Non-Party before a determination by the court.
  14 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
  15 of seeking protection in this court of its Protected Material.
  16
  17 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  18         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  19 Protected Material to any person or in any circumstance not authorized under this
  20 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  21 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  22 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  23 persons to whom unauthorized disclosures were made of all the terms of this Order,
  24 and (d) request such person or persons to execute the “Acknowledgment and
  25 Agreement to Be Bound” that is attached hereto as Exhibit A.
  26
  27
  28


                                                11
Case 2:20-cv-10216-ODW-E Document 75 Filed 07/20/21 Page 12 of 16 Page ID #:385



   1 11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   2 PROTECTED MATERIAL
   3         When a Producing Party gives notice to Receiving Parties that certain
   4 inadvertently produced material is subject to a claim of privilege or other protection,
   5 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   6 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   7 may be established in an e-discovery order that provides for production without prior
   8 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
   9 parties reach an agreement on the effect of disclosure of a communication or
  10 information covered by the attorney-client privilege or work product protection, the
  11 parties may incorporate their agreement in the stipulated protective order submitted
  12 to the court.
  13
  14 12.     MISCELLANEOUS
  15         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  16 person to seek its modification by the Court in the future.
  17         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  18 Protective Order no Party waives any right it otherwise would have to object to
  19 disclosing or producing any information or item on any ground not addressed in this
  20 Stipulated Protective Order. Similarly, no Party waives any right to object on any
  21 ground to use in evidence of any of the material covered by this Protective Order.
  22         12.3 Filing Protected Material. A Party that seeks to file under seal any
  23 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
  24 only be filed under seal pursuant to a court order authorizing the sealing of the specific
  25 Protected Material at issue. If a Party's request to file Protected Material under seal is
  26 denied by the court, then the Receiving Party may file the information in the public
  27 record unless otherwise instructed by the court.
  28


                                                 12
Case 2:20-cv-10216-ODW-E Document 75 Filed 07/20/21 Page 13 of 16 Page ID #:386



   1 13.     FINAL DISPOSITION
   2         After the final disposition of this Action, as defined in paragraph 4, within 60
   3 days of a written request by the Designating Party, each Receiving Party must return
   4 all Protected Material to the Producing Party or destroy such material. As used in this
   5 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   6 summaries, and any other format reproducing or capturing any of the Protected
   7 Material. Whether the Protected Material is returned or destroyed, the Receiving Party
   8 must submit a written certification to the Producing Party (and, if not the same person
   9 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
  10 category, where appropriate) all the Protected Material that was returned or destroyed
  11 and (2) affirms that the Receiving Party has not retained any copies, abstracts,
  12 compilations, summaries or any other format reproducing or capturing any of the
  13 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
  14 archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
  15 legal memoranda, correspondence, deposition and trial exhibits, expert reports,
  16 attorney work product, and consultant and expert work product, even if such materials
  17 contain Protected Material. Any such archival copies that contain or constitute
  18 Protected Material remain subject to this Protective Order as set forth in Section 4
  19 (DURATION) and counsel for each Party may maintain any such archival copies in
  20 continuing compliance with the terms described in this Section as discussed at the
  21 IDC with Magistrate Judge Scott on October 9, 2020.
  22 14.     Any violation of this Order may be punished by any and all appropriate
  23 measures including, without limitation, contempt proceedings and/or monetary
  24 sanctions.
  25 ///
  26 ///
  27 ///
  28 ///


                                                 13
Case 2:20-cv-10216-ODW-E Document 75 Filed 07/20/21 Page 14 of 16 Page ID #:387



   1 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   2
   3       Dated: July 19, 2021         JONES TURNER, LLP

   4                                    /s/ Steven D. Turner
   5                                    Steven D. Turner
                                        Attorneys for Plaintiff
   6                                    GE Celma Ltda.
   7
           Dated: July 19, 2021         PRINDLE, GOETZ, BARNES &
   8                                    REINHOLTZ LLP
   9
                                        /s/Jack Reinholtz
  10                                    Jack Reinholtz
  11                                    Attorneys for Westmont Defendants

  12       Dated: July 19, 2021         Skane Mills LLP
  13
  14                                    /s/Heather L. Mills
  15                                    Heather L. Mills
                                        Jeffrey M. Morris
  16                                    Attorneys for American Industrial Installers
  17       Dated: July 19, 2021         Murchison & Cumming LLP
  18
  19                                    /s/James N. Kahn
                                        James N. Kahn
  20                                    Attorneys for Duff-Norton
  21       Dated: July 19, 2021         Barclay Damon LLP
  22                                    /s/Paul Sanders
  23                                    Paul Sanders
                                        Thomas Cronmiller
  24                                    Attorneys for Duff-Norton
  25
  26 ///
  27 ///
  28 ///


                                            14
Case 2:20-cv-10216-ODW-E Document 75 Filed 07/20/21 Page 15 of 16 Page ID #:388



   1 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   2
            7/20/2021
   3 DATED:_______________                /s/ CHARLES F. EICK
                                         ____________________________
   4                                     Charles F. Eick
                                         United States Magistrate Judge
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                            15
Case 2:20-cv-10216-ODW-E Document 75 Filed 07/20/21 Page 16 of 16 Page ID #:389



   1                                       EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3
   4 I,    _____________________________             [print   or   type   full   name],    of
   5 _________________ [print or type full address], declare under penalty of perjury that
   6 I have read in its entirety and understand the Stipulated Protective Order that was
   7 issued by the United States District Court for the Central District of California on
   8 ____________________[date] in the case of GE Celma Ltda. vs. Westmont Industries,
   9 et al., United States District Court, Central District of California Case No. 2:20-cv-
  10 10216-ODW-Ex. I agree to comply with and to be bound by all the terms of this
  11 Stipulated Protective Order and I understand and acknowledge that failure to so
  12 comply could expose me to sanctions and punishment in the nature of contempt. I
  13 solemnly promise that I will not disclose in any manner any information or item that
  14 is subject to this Stipulated Protective Order to any person or entity except in strict
  15 compliance with the provisions of this Order.
  16         I further agree to submit to the jurisdiction of the United States District Court
  17 for the Central District of California for the purpose of enforcing the terms of this
  18 Stipulated Protective Order, even if such enforcement proceedings occur after
  19 termination of this action. I hereby appoint __________________________ [print or
  20 type full name] of _______________________________________ [print or type full
  21 address and telephone number] as my California agent for service of process in
  22 connection with this action or any proceedings related to enforcement of this
  23 Stipulated Protective Order.
  24 Date: ______________________________________
  25 City and State where sworn and signed: _________________________________
  26 Printed name: _______________________________
  27 Signature: __________________________________
  28


                                                16
